       Case 3:19-cv-00108-SDD-RLB               Document 90-1         08/05/21 Page 1 of 21




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

ELLIS RAY HICKS                          *     CIVIL ACTION
                                         *
VERSUS                                   *     NO. 19-108-SDD-RLB
                                         *
LOUISIANA DEPARTMENT OF PUBLIC           *     CHIEF JUDGE DICK
SAFETY AND CORRECTIONS, JAMES            *
LEBLANC, AND TERRY LAWSON                *     MAG. JUDGE BOURGEOIS
******************************************************************************
    MEMORANDUM IN SUPPORT OF MOTION TO DISMISS BY DEFENDANTS
        TRACY DIBENEDETTO, ANGELA GRIFFIN, AND SALLY GRYDER

       MAY IT PLEASE THE COURT,

       Defendants Tracy Dibenedetto, Angela Griffin, and Sally Gryder herein move to dismiss

the claims against them.

       I.      Legal Standards

       Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.”

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to “state a claim to relief that is plausible on its face.” [Bell Atlantic
       Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955 (2007)]. A claim has facial
       plausibility when the plaintiff pleads factual content that allows the court to draw
       the reasonable inference that the defendant is liable for the misconduct alleged. Id.,
       at 556, 127 S.Ct. 1955. The plausibility standard is not akin to a “probability
       requirement,” but it asks for more than a sheer possibility that a defendant has acted
       unlawfully. Ibid. Where a complaint pleads facts that are “merely consistent with”
       a defendant's liability, it “stops short of the line between possibility and plausibility
       of ‘entitlement to relief.’ ” Id., at 557, 127 S.Ct. 1955 (brackets omitted).

Ashcroft v. Iqbal, 556 U.S. 662, 677–78, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009).

Qualified immunity may be presented on a Motion to Dismiss. Id. The Heck bar may also be

raised on a Motion to Dismiss. Colvin v. LeBlanc, 2 F.4th 494 (5th Cir. 2021).




                                                    1
      Case 3:19-cv-00108-SDD-RLB               Document 90-1         08/05/21 Page 2 of 21




       Shotgun pleadings are “imprecise complaints that fail ‘to give the defendants adequate

notice of the claims against them and the grounds upon which each claim rests.’” Garig v. Travis,

No. CV 20-654-JWD-RLB, 2021 WL 2708910, at *17 (M.D. La. June 30, 2021) (quoting Weiland

v. Palm Beach Cnty. Sheriff's Office, 792 F.3d 1313, 1320 (11th Cir. 2015)). In Weiland, the

Eleventh Circuit identified four types of “shotgun pleadings”. Id.

       The most common type—by a long shot—is a complaint containing multiple counts
       where each count adopts the allegations of all preceding counts, causing each
       successive count to carry all that came before and the last count to be a combination
       of the entire complaint. The next most common type, at least as far as our published
       opinions on the subject reflect, is a complaint that does not commit the mortal sin
       of re-alleging all preceding counts but is guilty of the venial sin of being replete
       with conclusory, vague, and immaterial facts not obviously connected to any
       particular cause of action. The third type of shotgun pleading is one that commits
       the sin of not separating into a different count each cause of action or claim for
       relief. Fourth, and finally, there is the relatively rare sin of asserting multiple claims
       against multiple defendants without specifying which of the defendants are
       responsible for which acts or omissions, or which of the defendants the claim is
       brought against.

Garig (quoting Weiland, 792 F.3d at 1321–23). Plaintiff’s Second Amended Complaint has

elements of all four types of shotgun pleadings. Shotgun pleadings violate Rule 8’s pleading

requirements. Williams v. Am. Com. Lines, Inc., No. CV 20-139-SDD-EWD, 2020 WL 4574515,

at *4 (M.D. La. July 23, 2020), report and recommendation adopted, No. CV 20-139-SDD-EWD,

2020 WL 4572338 (M.D. La. Aug. 7, 2020) (citing Moore v. Mississippi Gaming Commission,

No. 15-13, 2015 WL 13019615, (N.D. Miss. Nov. 2, 2015)).

       Vague, imprecise “shotgun” pleading clouds the legal and factual issues in a
       case. At best, it indicates an attorney's failure to fully analyze the case and adopt a
       coherent defense or theory of liability. At worst, it constitutes intentional
       obfuscation. Regardless of the attorney's motivation, it escalates the cost of
       litigation for both the parties and the Court, requiring voluminous discovery and
       motions to pinpoint the specific issues for trial—a task that Rule 11 requires
       attorneys      to     perform,     to     some       degree,    before     they    file
       a pleading. See FED.R.CIV.P. 11(b)(2).




                                                   2
       Case 3:19-cv-00108-SDD-RLB                  Document 90-1          08/05/21 Page 3 of 21




Payne v. Univ. of S. Mississippi, No. 1:12-CV-41-KS-MTP, 2015 WL 1482636, at *5 (S.D. Miss.

Mar. 31, 2015), on reconsideration in part, No. 1:12-CV-41-KS-MTP, 2015 WL 3549862 (S.D.

Miss. June 5, 2015). “Shotgun complaints are subject to dismissal pursuant to Federal Rule of Civil

Procedure 12(b)(6).” Copeland v. Axion Mortg. Grp. LLC, No. 1:16CV159-HSO-JCG, 2016 WL

4250431, at *4 (S.D. Miss. Aug. 11, 2016) (citing Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117,

1126–27 (11th Cir. 2014)).

        II.      Heck v. Humphrey bars the §1983 claims in this lawsuit and, correspondingly,
                 Plaintiff’s failure to have his sentence computation invalidated through CARP
                 bars his state law claims.

        A convicted felon, regardless of whether he is incarcerated at the time he files suit, is barred

from filing suit under 42 U.S.C. §1983 challenging “the State’s calculation of time to be served in

accordance with the underlying sentence” unless the calculation has been reversed, modified, or

set aside. Muhammad v. Close, 540 U.S. 749, 754-755, 124 S.Ct. 1303, 158 L.Ed.2d 32 (2004)

(citing Heck v. Humphrey, 511 U.S. 477, 114 S.Ct. 2364 (1994)). Under Louisiana law, regardless

of whether he is incarcerated at the time he files suit, a convicted felon cannot file a lawsuit

claiming an erroneous sentence computation caused him harm unless the sentence computation

was reviewed and resolved in his favor through the Corrections Administrative Remedy Procedure

(CARP). 1 Madison v. Ward, 2000-2842 (La. App. 1 Cir. 7/3/02), 825 So. 2d 1245, 1255. The

Plaintiff, Ellis Hicks, is indisputably pursuing §1983 and state law claims challenging DPSC’s

calculation of time he was to serve in accordance with his underlying sentence. His sentence

computation has never been reversed, modified, or set aside by the 19th Judicial District Court.

This lawsuit should be dismissed.




1
  CARP is codified in Louisiana Revised Statutes §§15:1171-1179. The Prison Litigation Reform Act, which is a
different Act than CARP, is codified in La. R.S. §§15:1181-1191.

                                                       3
       Case 3:19-cv-00108-SDD-RLB            Document 90-1        08/05/21 Page 4 of 21




       A. The newly-joined defendants are not precluded from presenting their Heck argument.

       Defendants Griffin, Gryder, and Dibenedetto, hereby join in the pending Motion to Dismiss

based on Heck v. Humphrey, filed by Defendants James LeBlanc and Terry Lawson. Doc. 84. The

arguments made by LeBlanc and Lawson are further incorporated herein by reference thereto. Doc.

84-1, Doc. 87. In addition to the arguments made in the pending Motion to Dismiss, Doc. 84,

Defendants Griffin, Gryder and Dibenedetto note the following.

       Defendants Griffin, Gryder, and Dibenedetto were joined in this lawsuit by the Second

Amended Complaint on May 24, 2021, (Doc. 83) which was filed over 15 months after the Court’s

prior ruling denying application of Heck v. Humphrey (Doc. 47). Thus, Griffin, Gryder, and

Dibenedetto were not parties to the prior Motion and they are not precluded from presenting the

Heck issue to the Court.

       B.      This sentence computation suit is barred by Heck.

       The Plaintiff is suing under 42 U.S.C. §1983 and state law on the ground that DPSC

officials allegedly miscalculated his term of imprisonment by declining to award him credit for

certain time he served in custody in Arkansas. As a result of that alleged miscalculation, the

Plaintiff claims he “was held for 60 days past his court-ordered release date.” Doc. 83, p. 4, ¶A.

No judge ordered the Plaintiff to be released from custody on a particular date. The Plaintiff was

sentenced to serve “four years at hard labor” and was awarded “credit for time served in Arkansas.”

Doc. 83, ¶20. The plaintiff claims DPSC officials did not give him all of the time-served credits

he was due under that sentence.

       Plaintiff’s claim that his sentence was miscalculated, intentionally or otherwise, falls under

the rule announced by the United States Supreme Court in Heck v. Humphrey, 512 U.S. 477, 114

S.Ct. 2364, 129 L.Ed.2d 383 (1994). A claim of sentence miscalculation “is legally frivolous



                                                 4
       Case 3:19-cv-00108-SDD-RLB             Document 90-1        08/05/21 Page 5 of 21




unless the ... [sentence computation] at issue has been reversed, expunged, invalidated, or

otherwise called into question.” Allen v. Louisiana, No. 3:10-CV-1613, 2010 WL 5582938, at *2

(W.D. La. Nov. 29, 2010), report and recommendation adopted, No. 3:10-CV-1613, 2011 WL

127108 (W.D. La. Jan. 14, 2011) (quoting Hamilton v. Lyons, 74 F.3d 99, 102 (5th Cir.1996)).

       If there was ever any doubt that Heck bars a §1983 claim attacking a sentence computation,

the Fifth Circuit recently dispelled it. On June 24, 2021, the Fifth Circuit entered a published

opinion in Colvin v. LeBlanc, 2 F.4th 494 (5th Cir. 2021), which unequivocally reaffirms that

sentence computation challenges are barred by Heck.

       In Heck v. Humphrey, the Supreme Court found that a §1983 suit cannot be brought if a

finding in favor of the Plaintiff would necessarily imply the invalidity of a conviction or sentence.

Precedent of the Supreme Court and Fifth Circuit, which is followed by this District, establishes

that Heck bars a §1983 claim in which the plaintiff challenges the computation of his sentence.

The Supreme Court, in Muhammad v. Close, 540 U.S. 749, 124 S.Ct. 1303, 158 L.Ed.2d 32 (2004),

expressly noted that Heck bars §1983 claims challenging “the State’s calculation of time to be

served in accordance with the underlying sentence.” Muhammad, 540 U.S. at 754-755.

       In Colvin, the Fifth Circuit explained:

       Regardless of whether [plaintiff] challenges the application of good time credit or
       the failure to credit his state sentence with federal time served, his claim ultimately
       challenges a single issue: the duration of his state sentence. A claim for speedier
       release is actionable by writ of habeas corpus, and a §1983 damages action
       predicated on the sentence calculation issue is barred by Heck because success on
       that claim would necessarily invalidate the duration of his incarceration.

Colvin, 2021 WL 2562449, at *4 (footnote omitted). See also McGrew v. Texas Bd. of Pardons

& Paroles, 47 F.3d 158, 161 (5th Cir. 1995); Ahmadi v. Davis, 806 F. App'x 327, 328 (5th Cir.

2020) (unpublished per curiam); Newsome v. Texas Bd. of Pardon & Parole, 124 F. App'x 256,




                                                 5
       Case 3:19-cv-00108-SDD-RLB             Document 90-1        08/05/21 Page 6 of 21




256 (5th Cir. 2005) (unpublished per curiam); Hassler v. Carson Cty., 111 F. App'x 728, 729 (5th

Cir. 2004).

       That Ellis Hicks was not incarcerated at the time he filed suit is immaterial to whether Heck

bars his §1983 claims.

       It may be that the sentence Plaintiff complains about has been completely served
       by this time. But Heck applies whether Plaintiff is complaining about a sentence he
       is still serving or one he has completed. In the Fifth Circuit, Heck applies even to
       prisoners who are no longer in custody and are no longer eligible for habeas
       relief. Randell v. Johnson, 227 F.3d 300, 301 (5th Cir. 2000); Black v. Hathaway,
       616 Fed. Appx. 650, 653 (5th Cir. 2015).

       In Randell, the plaintiff sought damages on a claim that he was not given
       proper sentence credit and served extra time. His claim was held to be barred
       by Heck even though he was no longer in custody and thus could not file a habeas
       petition. Not every circuit agrees with the Randell approach when the plaintiff is no
       longer in custody, but it is still applied in this circuit. Black, 616 Fed. Appx. at 653
       n. 28; Thomas v. Louisiana, Dep't of Soc. Servs., 406 Fed. Appx. 890, 898 n. 5 (5th
       Cir. 2010); Bryant v. Louisiana Dep't of Pub. Safety & Corr., 2019 WL 5538054
       (E.D. La. 2019). See also Ahmadi v. Davis, 806 Fed. Appx. 329 (5th Cir. 2020)
       (affirming Heck dismissal of claim where plaintiff “sought damages based on an
       allegedly unlawful period of confinement and an incorrect calculation of his date
       of discharge.”).

Williams v. LeBlanc, No. CV 18-CV-731, 2020 WL 4742837, at *3 (W.D. La. July 29,

2020), report and recommendation adopted, No. 18-CV-731, 2020 WL 4740485 (W.D. La. Aug.

14, 2020).

       The judges of this District also follow the aforementioned precedent.         See e.g. King v.

Cain, No. CIV.A. 10-604-BAJ, 2010 WL 4623962, at *1 (M.D. La. Oct. 6, 2010), report and

recommendation adopted, No. CIV.A. 10-604-BAJ, 2010 WL 4622186 (M.D. La. Nov. 5, 2010)

(“unless the plaintiff can demonstrate that a state court or other authorized tribunal has determined

that his sentence has been improperly calculated, he has no damages claim against the defendants

cognizable under § 1983.”) (citing Heck; McGrew); Blair v. Stalder, No. CIV.A. 07-0836-C-M2,

2008 WL 482602, at *2 (M.D. La. Jan. 14, 2008) (dismissing claim as legally frivolous because it

                                                  6
      Case 3:19-cv-00108-SDD-RLB            Document 90-1       08/05/21 Page 7 of 21




was barred by Heck). This Honorable Court is among the judges of this District who have held that

Heck bars claims like the Plaintiff’s. See e.g. London v. Dep't of Corr., No. CIV.A. 14-362-SDD,

2014 WL 3563416, at *3 (M.D. La. July 18, 2014) (Dick, J. adopting the findings of the Magistrate

Judge). This Honorable Court, in London, dismissed that plaintiff’s collateral attack on his

sentence computation as legally frivolous. Plaintiff Ellis Hicks’s lawsuit is legally

indistinguishable from London’s suit.

       “If an individual wants to challenge a conviction or sentence, the proper avenue for relief

is criminal appeal, postconviction application, or other authorized collateral challenge—not an

end-run through Section 1983.” Williams, 2020 WL 4742837, at *3. There can be no dispute that

all of the Plaintiff’s claims in this case depend on a finding that the Plaintiff’s sentence was

miscalculated. This lawsuit is, in every respect, a direct challenge to DPSC’s calculation of the

Plaintiff’s sentence. The precedent discussed above establishes that the Plaintiff is barred from

filing a §1983 suit challenging his sentence computation until such time as the computation has

been reversed, invalidated, or otherwise set aside. The Plaintiff does not allege and cannot show

that “the calculation of his sentence has been reversed, invalidated, or otherwise set aside.

Consequently, his suit for damages based on his allegedly unlawful confinement is barred

by Heck.” Ahmadi, 806 Fed. Appx. 327 (citing Magee, 912 F.3d at 822).

       C.     Plaintiff abandoned his state law claims by failing to pursue them through CARP;
              all state law claims must be dismissed with prejudice.

       The Plaintiff’s state law claims are similarly barred. The Corrections Administrative

Remedy Procedure [CARP] is codified in La. R.S. 15:1171 – 15:1179. The Louisiana Prison

Litigation Reform Act [PLRA] is codified in La. R.S. 15:1181-1191. CARP and the PLRA are

two different Acts.    The Defendants are not arguing that the Plaintiff failed to exhaust

administrative remedies as is a required prerequisite to suit under the PLRA. The Defendants are


                                                7
       Case 3:19-cv-00108-SDD-RLB             Document 90-1        08/05/21 Page 8 of 21




arguing that the Plaintiff was required to appeal DPSC’s calculation of his sentence, which

appellate review process is in CARP.

       “A prisoner alleging an error in time computation must pursue his claim through CARP,

with appellate review first at the district court and then with [the First Circuit Court of Appeal].”

Madison v. Ward, 2000-2842 (La. App. 1 Cir. 7/3/02), 825 So. 2d 1245, 1255. Unless and until

the prisoner’s sentence computation is “corrected” through CARP, the prisoner cannot claim

damages for or arising from any alleged error in the computation. See e.g. Stemley v. Goines,

2006-1556 (La. App. 4 Cir. 4/11/07), 954 So. 2d 403, 404, writ denied, 2007-1280 (La. 4/18/08),

978 So. 2d 340. CARP provides for the “exclusive remedy available to the offender for complaints

or grievances governed thereby insofar as federal law allows.” §15:1171(B). The Plaintiff

abandoned all of his state law claims by failing to pursue those claims through CARP. See La.

R.S. 15:1172(C). Therefore, all of the state law claims must be dismissed with prejudice. Id.

       This Honorable Court has acknowledged the CARP procedures for reviewing sentence

computations and found that federal district courts lack jurisdiction to “review, modify, or nullify

final orders of state courts.” London, 2014 WL 3563416 (quoting Weekly v. Morrow, 204 F.3d

613, 615 (5th Cir.2000)). It logically follows that, if this Honorable Court lacks jurisdiction to

review a final order of the state court, this Court similarly lacks jurisdiction to review, modify, or

nullify the underlying administrative decision that the inmate declined to appeal through the state

courts. Accord Stemley, supra. See also Owens v. Stalder, No. CIV.A. 08-768, 2015 WL 1047585,

at *1 (W.D. La. Mar. 10, 2015), aff'd in part, appeal dismissed in part, 638 F. App'x 277 (5th Cir.

2016) (finding the state court’s ruling on the plaintiff’s sentence computation was binding on the

federal court).




                                                  8
       Case 3:19-cv-00108-SDD-RLB              Document 90-1        08/05/21 Page 9 of 21




        The Plaintiff’s failure to challenge his sentence computation through all of the steps of

CARP is fatal to all of his state law claims. The Plaintiff abandoned all of his state law claims by

failing to pursue those claims through CARP. La. R.S. 15:1172(C). Therefore, all of the state law

claims must be dismissed with prejudice. Id.

        III.    Defendants Gryder, Griffin and Dibenedetto are entitled to qualified
                immunity

        The Plaintiff sues the moving defendants under 42 U.S.C. §1983, for monetary relief only,

claiming a Fourteenth Amendment due process violation. Rec. Doc. 83, ¶98. The Plaintiff also

sues the movants under Article I, Section 2 of the Louisiana Constitution, which is Louisiana’s

due process clause. Id. at ¶101. “The Fourteenth Amendment of the United States Constitution

provides that no state shall deprive any person of ‘life, liberty, and property, except by due process

of law.’” Cripps v. Louisiana Dep't of Agric. & Forestry, 819 F.3d 221, 232 (5th Cir. 2016)

(quoting U.S. Const. amend. XIV, § 1). “The Louisiana Constitution provides the same due process

protections as that of the United States Constitution.” Id. (citing Progressive Sec. Ins. Co. v. Foster,

711 So.2d 675, 688 (La.1998)) (“[O]ur due process guarantee in La. Const. Art. I, § 2 does not

vary from the Due Process Clause of the Fourteenth Amendment to the United States

Constitution.”). Correspondingly, the qualified immunity defense and its governing legal standards

apply equally to both the federal and state due process claims. Burge v. Par. of St. Tammany, 187

F.3d 452, 482 (5th Cir. 1999) (quoting Moresi v. Department of Wildlife and Fisheries, 567 So.2d

1081, 1093 (La.1990)) (holding “the same factors that compelled the United States Supreme Court

to recognize a qualified good faith immunity for state officers under § 1983 require us to recognize

a similar immunity for them under any action arising from the state constitution.”)

        Qualified immunity protects government officials “from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights of which a


                                                   9
      Case 3:19-cv-00108-SDD-RLB              Document 90-1        08/05/21 Page 10 of 21




reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808,

815, 172 L. Ed. 2d 565 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727,

73 L.Ed.2d 396 (1982)). “Qualified immunity balances two important interests-- the need to hold

public officials accountable when they exercise power irresponsibly and the need to shield officials

from harassment, distraction, and liability when they perform their duties reasonably.” Id.

       “Qualified immunity shields federal and state officials from money damages unless a

plaintiff pleads facts showing (1) that the official violated a statutory or constitutional right, and

(2) that the right was ‘clearly established’ at the time of the challenged conduct.” Ashcroft v. al-

Kidd, 563 U.S. 731, 735, 131 S. Ct. 2074, 2080, 179 L. Ed. 2d 1149 (2011) (citing Harlow v.

Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)). This Honorable Court may

consider either prong to begin its analysis. Id (citing Pearson, 555 U.S. at 236, 129 S.Ct. at 818).

       On de novo review of the Motion to Dismiss Secretary LeBlanc and Terry Lawson filed in

this case, the Fifth Circuit explained how the two steps of the qualified immunity analysis are

applied to the well-pleaded facts.

       First, a court decides whether the facts that the plaintiff has alleged in her complaint
       show a violation of a constitutional right. [Pearson, 555 U.S. at 231]. The next step
       is to ask whether the facts pleaded establish that a defendant's actions were
       objectively unreasonable in light of clearly established law at the time of the alleged
       misconduct. Id. at 244, 129 S.Ct. 808. “The relevant, dispositive inquiry in
       determining whether a right is clearly established is whether it would be clear to a
       reasonable [official] that his conduct was unlawful in the situation he
       confronted.” Porter v. Epps, 659 F.3d 440, 445 (5th Cir. 2011) (quoting Saucier [v.
       Katz], 533 U.S. [194,] 202, 121 S.Ct. 2151 [2001]).

Hicks v. LeBlanc, 832 F. App'x 836, 840 (5th Cir. 2020).

       “When a defendant invokes qualified immunity, the burden is on the plaintiff to

demonstrate the inapplicability of the defense.” Cantrell v. City of Murphy, 666 F.3d 911, 918

(5th Cir. 2012) (citing McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir.2002) (en



                                                 10
      Case 3:19-cv-00108-SDD-RLB             Document 90-1         08/05/21 Page 11 of 21




banc)). If either prong is resolved in favor of the defendant, the defendant is entitled to qualified

immunity. The ultimate conclusion that the defendant is not entitled to qualified immunity

“mandates a full Saucier inquiry.” Lytle v. Bexar County, Tex., 560 F.3d 404, 409 (5th Cir. 2009).

The qualified immunity of each moving defendant must be considered independently. Meadours

v. Ermel, 483 F.3d 417, 421 (5th Cir. 2007) (citations omitted).

               A. Tracy Dibenedetto is entitled to Qualified Immunity

       The Plaintiff sues Ms. Dibenedetto for not resolving his Administrative Remedy Procedure

Grievance (ARP) to his satisfaction. See Doc. 83, ¶30, ¶41-43. “[P]risoners do not have a federally

protected liberty interest in having their grievances resolved to their satisfaction.” Hawes v.

Stephens, 964 F.3d 412, 418 (5th Cir. 2020), cert. denied sub nom. Hawes v. Lumpkin, 141 S. Ct.

1465, 209 L. Ed. 2d 180 (2021) (citing Geiger v. Jowers, 404 F.3d 371, 373–74 (5th Cir. 2005)).

Prisoners also do not have a constitutional right “to have [their] claims reviewed pursuant to a

grievance process that is responsive to [their] perceived injustices.” Jackson v. Dunn, 610 F. App'x

397, 398 (5th Cir. 2015).

       Furthermore, it is significant that there is a glaring absence of law that clearly establishes

the parameters of what officials in Ms. Dibenedetto’s position, i.e. those who receive and respond

to inmate grievances, are mandated to do in the circumstances under penalty of personal liability

under §1983. Judge Martin L.C. Feldman of the Eastern District of Louisiana recently dismissed

similar claims brought against Ms. Dibenedetto finding that she is entitled to qualified immunity

for her role in DPSC’s ARP program. Traweek v. Gusman, No. CV 19-1384, 2021 WL 199387,

at *4 (E.D. La. Jan. 20, 2021), reconsideration denied, No. CV 19-1384, 2021 WL 493073 (E.D.

La. Feb. 10, 2021). Judge Feldman specifically noted the absence of jurisprudence on point when

dismissing the claims against Ms. Dibenedetto. Id. Judge Feldman found, “any failure by



                                                 11
      Case 3:19-cv-00108-SDD-RLB               Document 90-1         08/05/21 Page 12 of 21




DiBenedetto to move heaven and earth to secure Traweek's release the moment she supposedly

learned of his overdetention is not cognizable for purposes of negating DiBenedetto's entitlement

to the broad qualified immunity afforded to officials in her position.” Id.

        The denial of Plaintiff’s ARP did not violate his constitutional rights and was not

objectively unreasonable conduct in light of clearly established law. Ms. Dibenedetto is entitled

to qualified immunity from suit.

                B. Angela Griffin is entitled to qualified immunity.

        The Plaintiff alleges Ms. Griffin was the superior of Ms. Gryder and Mr. Lawson. Doc.

83, ¶16. The Plaintiff conclusorily alleges “Ms. Griffin was aware that Mr. Hicks had not been

properly credited for his time served in Arkansas, yet failed to instruct Ms. Gryder, Mr. Lawson,

or any other DOC employee to recalculate with the proper credits at any time prior to April 2018,

when Ellis had already been overdetained.” Doc. 83, ¶67. Contrary to that conclusory allegation,

Plaintiff alleges Ms. Griffin instructed Lawson to recalculate the Plaintiff’s sentence in 2017 after

a jail credit letter was sent from Arkansas to Lawson on July 3, 2017. Id. at ¶34. The Plaintiff

admits “some of the time Mr. Hicks served in Arkansas” was included in that July, 2017 sentence

calculation. Id. at ¶35. The Plaintiff does not allege whether he was credited with all of the days

of jail credit identified in the jail credit letter. Instead, Plaintiff alleges Lawson “refused to include

the 110 days of pre-trial credit from Arkansas.” Id. Plaintiff does not allege that Angela Griffin

was informed that he was allegedly due another 110 days of credit over and above the days of

credit identified in the jail credit letter. Furthermore, the Plaintiff alleges the ARP response from

Tracy Dibenedetto indicated his sentence computation properly included Arkansas credits.

Plaintiff alleges Ms. Griffin had no further involvement until April 20, 2018.




                                                   12
      Case 3:19-cv-00108-SDD-RLB             Document 90-1       08/05/21 Page 13 of 21




       The Plaintiff conclusorily alleges “Ms. Griffin was aware that on April 20, 2018, Ellis was

due for immediate release, yet Ms. Gryder deliberately delayed his release. Ms. Griffin failed to

direct Ms. Gryder to immediately release Ellis and not continue to unlawfully detain him.” Doc.

83, ¶68. Ms. Griffin’s alleged knowledge that Hicks was due for “immediate release” came from

Ms. Gryder. See id at ¶65. Allegedly, on April 20, 2018, Griffin requested Lawson contact the

Faulkner County (AR) Sheriff’s Office to determine “how much time Mr. Hicks spent incarcerated

in Arkansas pre-trial.” Id. at ¶62. Thereafter, “Ms. Gryder emailed Ms. Griffin to let her know

‘we are applying an additional 132 days of jail credit from AR for 2014 and 2015’ which ‘will

make him due for immediate release.’” Id. at ¶65. There is no allegation that Griffin knew Gryder

allegedly “manually changed his release date from April 20, 2018 to April 25, 2018, deliberately

holding him for an additional five (5) days.” See id at ¶66.

       To summarize, the Plaintiff alleges that, on two separate occasions, Ms. Griffin instructed

her subordinates to gather or apply evidence of Arkansas jail credit to the calculation of the

Plaintiff’s sentence. She did not violate the Plaintiff’s constitutional rights or act unreasonably;

Ms. Griffin is entitled to qualified immunity and to dismissal of the claims against her. It is also

significant that the allegations against Ms. Griffin do not include any allegation that she was ever

notified that Terry Lawson intentionally withheld jail credits that Lawson knew were supposed to

be awarded.

       The Plaintiff sues Angela Griffin for her de minimis direct involvement in Plaintiff’s

sentence computation, see Doc. 83, ¶98-100, and “for damages, punitive damages, and attorneys

fees” under the exact “Monell/Hinojosa and Failure to Train/Supervise” theory that was dismissed

against Secretary LeBlanc. Id. at ¶112, et seq. The “Monell” theory may be easily disposed of as

there is no allegation that Angela Griffin was a policymaker. Furthermore, that entire Count was



                                                13
      Case 3:19-cv-00108-SDD-RLB             Document 90-1       08/05/21 Page 14 of 21




dismissed by the Fifth Circuit, and the Plaintiff did not even make a cursory effort to amend the

claim when joining Angela Griffin in it. Hicks v. LeBlanc, 832 F. App'x 836, 842 (5th Cir. 2020).

The Fifth Circuit explained:

       Hicks alleged that LeBlanc knew of the DPSC's long history of over-detaining
       inmates; that DPSC employees used different methods to calculate release dates;
       and that the DPSC had not disciplined employees who miscalculated sentences.
       However, the alleged facts—which included processing delays, data errors,
       inconsistent calculation methodologies, and unspecified deficiencies—speak to the
       incompetence of DPSC employees and the lack of adequate training and
       supervision. Based on these allegations, LeBlanc could be held liable
       for incompetent over-detention, such as the failure to process a prisoner's release or
       immediately compute an inmate's sentence after being sentenced to time
       served. See Traweek v. Gusman, 414 F. Supp. 3d 847 (E.D. La. 2019); Grant v.
       Gusman, No. 17-2797, 2018 WL 3869494 (E.D. La. Aug. 14, 2018). But it cannot
       be said that LeBlanc had notice that his employees were purposely disregarding
       sentencing orders out of retaliatory intent. The complaint was devoid of allegations
       supporting the reasonable inference that a pattern of intentional over-detention
       existed in the DPSC; that is, the alleged facts suggest a pattern of over-detention
       caused by quality control deficiencies and the lack of training and supervision, not
       a pattern of over-detention stemming from the blatant refusal to credit offenders
       with time served contrary to sentencing orders. In the absence of such a pattern,
       LeBlanc could not have acted with deliberate indifference to Lawson's intentional
       sentencing miscalculation and over-detention of Hicks. Accordingly, the district
       court erred in denying LeBlanc's defense of qualified immunity.

Hicks, 832 F. App'x at 842. It is incomprehensible that the Plaintiff would simply add Angela

Griffin’s name to Count 6 without making any effort whatsoever to allege facts to support such a

claim or to amend the claim to acknowledge the foregoing ruling of the Fifth Circuit. Inclusion of

the irrelevant factual allegations, such as the ones pertaining to the now-dismissed claims against

Secretary LeBlanc, is typical of a “shotgun pleading.” There is no basis for keeping Count 6 in

this lawsuit any further.

       With regard to Plaintiff’s claim that Angela Griffin is liable to him for money damages for

her alleged de minimis personal involvement in his sentence computation, Ms. Griffin is entitled

to qualified immunity from suit. No cases establish what all reasonable officials in Angela



                                                14
      Case 3:19-cv-00108-SDD-RLB             Document 90-1       08/05/21 Page 15 of 21




Griffin’s position were mandated to do under the circumstances pleaded in the Complaint. See

Johnson v. Johnson, 385 F.3d 503, 526 (5th Cir. 2004) (“Given that neither the Supreme Court nor

this court has delineated the contours of what supervisory officials must do on pain of personal

liability, their conduct did not violate clearly established law of which reasonable officers should

have known.”) As explained above, the Plaintiff alleges that Angela Griffin instructed her

subordinates to collect and apply proven jail credit to Plaintiff’s sentence calculation. That is

exactly the action the Plaintiff alleges the Defendants were mandated to take under the 14th

Amendment. Plaintiff can cite no jurisprudence that mandated Angela Griffin, or other prison

administrators in her position, to do something other than what she did. As Judge Feldman

explained regarding Ms. Dibenedetto, “any failure by [Griffin] to move heaven and earth to secure

[Hicks’s] release the moment she supposedly learned of his overdetention is not cognizable for

purposes of negating [Griffin’s] entitlement to the broad qualified immunity afforded to officials

in her position.” Traweek, 2021 WL 199387, at *4 (E.D. La. Jan. 20, 2021).

               C. Sally Gryder

       Defendant Sally Gryder is also entitled to qualified immunity from suit. Mr. Gryder is

named as “a DOC employee who supervised and trained Mr. Lawson at David Wade Correctional

Center.” Doc. 83, ¶3; ¶23. Ms. Gryder is not being sued for inadequately training Mr. Lawson.

See Id. at ¶112, et seq.

        The Plaintiff alleges that Ms. Gryder, as the supervisor of Mr. Lawson, reviewed the

sentence computations performed by Mr. Lawson in February and March, 2017, and “did not

instruct him to include credit for time served in Arkansas”, see Doc. 83, ¶25-28. In July, 2017,

however, Lawson received a jail credit letter from Arkansas and Ms. Gryder instructed Lawson to

recalculate his sentence. Id. at ¶34. A mistaken sentence computation cannot subject Ms. Gryder



                                                15
      Case 3:19-cv-00108-SDD-RLB              Document 90-1        08/05/21 Page 16 of 21




(or anyone else) to liability under §1983, particularly when it was corrected before the alleged

constitutional violation. Here, Plaintiff alleges his constitutional rights were violated beginning in

February 2018, months after Lawson, at Griffin and Gryder’s instruction, included Arkansas jail

credit in Plaintiff’s sentence calculation.

       Then, on April 20, 2018, Ms. Gryder (with Ms. Griffin) requested Lawson contact the

Faulkner County Sheriff’s Office, after which Ms. Gryder re-calculated the Plaintiff’s sentence

and allegedly determined that the Plaintiff “should have been released on March 1, 2018.” Doc.

83, ¶62-63. Ms. Gryder then informed Ms. Griffin that she applied an additional 132 days of jail

credit, which “will make him due for immediate release.” Doc. 83, ¶65. Although that phrasing is

quoted in the Complaint, the Plaintiff does not reference its source. Had he honestly referenced

the source, he would have mentioned that Ms. Gryder also told Ms. Griffin that they were going

to check the status of an outstanding out of state warrant. Nonetheless, Ms. Gryder told Ms. Griffin

that the Plaintiff was due for “immediate release”.          None of that conduct is objectively

unreasonable in light of any clearly established jurisprudence.

       Again, to be clear, the Plaintiff alleges that in July 2017, Terry Lawson received a jail credit

letter from Arkansas, which stated that the Plaintiff had spent an unidentified number of days in

custody in Arkansas. At the instruction of Ms. Gryder and Ms. Griffin, Lawson recalculated the

Plaintiff’s sentence to include the Arkansas jail credit from that letter. There are no facts pleaded

whatsoever that indicate that, at any time between July 2017 and April 20, 2018, Sally Gryder was

made aware that the Plaintiff was allegedly entitled to more credit for time served in Arkansas than

was indicated in the Arkansas jail credit letter. When additional information was received from

Faulkner County, Sally Gryder personally applied that credit to Plaintiff’s sentence computation.

Those actions are not objectively unreasonable in light of any clearly established law.



                                                 16
      Case 3:19-cv-00108-SDD-RLB            Document 90-1       08/05/21 Page 17 of 21




       The Plaintiff then alleges that Ms. Gryder “manually changed his release date from April

20, 2018 to April 25, 2018, deliberately holding him for an additional five (5) days.” Doc. 83,

¶66. It is unclear what “release date” Ms. Gryder changed. It is also unclear, from the facts pled,

when Ms. Gryder changed the date relative to Plaintiff’s release from custody. However, despite

that conclusory allegation, the Plaintiff alleges Lawson, Ms. Gryder’s subordinate, began

completing Hicks’s release packet on April 24, 2018, and completed it on April 25, 2018. Id. at

¶69. The Plaintiff did not offer any allegation, conclusory or otherwise, explaining when, why, or

how Ms. Gryder “changed his release date” but the facts suggest it was changed to provide Terry

Lawson with time to complete the release clearing checklist. Nonetheless, it is the Plaintiff’s

obligation to plead and eventually prove facts to overcome the qualified immunity of Sally Gryder.

The conclusory allegations and minimal facts pled do not show conduct by Sally Gryder that was

objectively unreasonable in light of clearly established law. Therefore, Ms. Gryder is entitled to

qualified immunity from suit.

       IV.     Defendants Gryder, Griffin, and Dibenedetto are entitled to dismissal of the
               state law claims against them.

       As is typical of Plaintiff’s shotgun pleadings, he lodges three separate “counts” under

Louisiana law against “all defendants”: false imprisonment, a violation of the Louisiana

Constitution, and negligence. All of the “counts”, including the state law “counts” arise from the

single set of facts that preceded the counts. As discussed above, the claim under the Louisiana

Constitution is identical to the claim under §1983; both of those claims are evaluated under the

same legal standard. Plaintiff’s false imprisonment and negligence claims should also both be

dismissed.

               A. False Imprisonment

       The Plaintiff sues “all defendants” for false imprisonment. He alleges:


                                                17
      Case 3:19-cv-00108-SDD-RLB              Document 90-1         08/05/21 Page 18 of 21




       Defendants had possession of several court documents from Claiborne Parish and
       the State of Arkansas unequivocally demonstrating that Ellis was entitled to credit
       for time served in Arkansas, which should have resulted in a release date of
       February 24, 2018. Defendants, however, imprisoned Ellis until April 25, 2018.
       Defendants thus falsely imprisoned Ellis by unlawfully holding him past his release
       date.

Doc. 83, ¶91-93.

       The tort of false imprisonment “consists of the following two essential elements: (1)

detention of the person; and (2) the unlawfulness of the detention.” Hernandez v. Theriot, 709 F.

App'x 755, 758 (5th Cir. 2017)(unpublished) (quoting Kennedy v. Sheriff of E. Baton Rouge, 2005-

1418 (La. 7/10/06), 935 So. 2d 669, 690 (citation omitted)). Actual detention by each Defendant

is an essential element of a false imprisonment claim. Kennedy, 935 So. 2d at 690. See also e.g.

Waguespack v. Judge, 04-137 (La. App. 5 Cir. 6/29/04), 877 So. 2d 1090, 1093 (“Although the

Judges' statements to the sheriff's office may have resulted in arrest, there are no allegations that

the Judges restrained or detained Waguespack and thus do not give rise to a claim of false

imprisonment.”). Thus, aside from alleging he was incarcerated (which is an undisputed fact), the

Plaintiff must allege, and ultimately prove, he was detained by each Defendant he claims is

personally liable for the detention. Id.

       No facts are pleaded showing the Plaintiff was imprisoned, detained, or held by Angela

Griffin, Sally Gryder, or Tracy Dibenedetto. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face. A claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (internal

citations and quotation marks omitted; emphasis added).




                                                  18
      Case 3:19-cv-00108-SDD-RLB             Document 90-1       08/05/21 Page 19 of 21




       The facts pleaded do not show Defendants Griffin, Gryder, or Dibenedetto are liable for

false imprisonment. Plaintiff alleges he was sentenced to serve “four years at hard labor,” Doc. 83,

¶20, which indicates, as a matter of law, that he was committed to DPSC custody. See La. R.S.

15:824(C). Plaintiff alleges he served his entire sentence in the custody of the Sheriff of the

Claiborne Parish Detention Center. Doc. 83, ¶20. “Put simply [Plaintiff] offers the Court no basis

for concluding that his overdetention in [Claiborne Parish Prison] supplies him with plausible false

imprisonment claims against bureaucrats inhabiting offices and cubicles and exerting no physical

control over his detention or release.” Traweek v. Gusman, No. CV 19-1384, 2021 WL 493073,

at *2 (E.D. La. Feb. 10, 2021). Plaintiff’s failure to plead facts showing that Defendants Griffin,

Gryder, and Dibenedetto personally imprisoned him is fatal to the false imprisonment claims

against them.

       Considering the Plaintiff must plead and then prove each defendant detained the Plaintiff

in order to hold her liable for false imprisonment and the Plaintiff does not plead any facts

supporting that essential element of the claim, the false imprisonment claims against Defendants

Griffin, Gryder, and Dibenedetto should be dismissed with prejudice.

                B. Negligence

       The negligence claims against “all defendants” should also be dismissed. Plaintiff alleges

“all defendants” owed him the “duty to effect his timely release” due to their roles as “jailers.”

Doc. 83, ¶94. Each of the Defendants sued in this case hold vastly different positions at DPSC

and, as such, their duties differ dramatically. Plaintiff’s shotgun pleading cannot support the

conclusory allegation that all five of the Defendants, from the Secretary of the Department, to the

person performing the time computation, owed the same legal duty. Furthermore, there is

absolutely no indication that any one of the persons sued held the authority to order Plaintiff’s



                                                19
      Case 3:19-cv-00108-SDD-RLB              Document 90-1       08/05/21 Page 20 of 21




release from the physical custody of the parish sheriff. As to Ms. Dibenedetto, Judge Feldman

explained, “with no indication that DiBenedetto had any ability to singlehandedly assure

Traweek's timely release while operating in a tangled bureaucratic web that required action by a

bevy of other individuals, there is no evidence that DiBenedetto's actions – or failures to act – were

a “substantial factor” in Traweek's overdetention.” Traweek v. Gusman, No. CV 19-1384, 2021

WL 199387, at *6 (E.D. La. Jan. 20, 2021), reconsideration denied, No. CV 19-1384, 2021 WL

493073 (E.D. La. Feb. 10, 2021). Such is the case here.

       As to Sally Gryder, Judge Feldman’s analysis of the negligence claim against Ms. Ashley

Jones in instructive. Ms. Jones performed the sentence computation of Traweek’s sentence. Judge

Feldman held “[l]ike DiBenedetto, Jones is merely a single actor in a large and multifaceted

bureaucracy. As a result, she can only do what she has the power to do, and there is no evidence

that her actions were beyond the pale or made a substantial difference in Traweek's particular

case.” Id.

       Finally, with regard to Angela Griffin, the allegations against her, as explained above, do

not indicate she did anything wrong at all. The Plaintiff alleges that, on two separate occasions,

Ms. Griffin instructed her subordinates to gather or apply Arkansas jail credit to Plaintiff’s

sentence computation. Considering that is the exact conduct the Plaintiff is claiming Terry Lawson

is liable for not doing, it is beyond comprehension that Ms. Griffin’s actions could subject her to

liability under a negligence theory.

       V.      CONCLUSION

       This suit should be dismissed in its entirety because it is a collateral attack on the

computation of the Plaintiff’s sentence. Thus, the §1983 claims are barred by Heck and the state

law claims are barred by Plaintiff’s failure to appeal his sentence computation through CARP.



                                                 20
      Case 3:19-cv-00108-SDD-RLB             Document 90-1      08/05/21 Page 21 of 21




Additionally, Defendants Griffin, Gryder, and Dibenedetto are entitled to qualified immunity from

suit and to dismissal with prejudice of the state law claims.

                                              Respectfully Submitted,

                                              JEFF LANDRY
                                              ATTORNEY GENERAL

                                      BY:     s/Phyllis E. Glazer
                                              PHYLLIS E. GLAZER (#29878) (Lead Counsel)
                                              ASSISTANT ATTORNEY GENERAL

                                              Louisiana Department of Justice
                                              Litigation Division, Civil Rights Section
                                              1885 North Third Street, 4th Floor
                                              Post Office Box 94005 (70804-9005)
                                              Baton Rouge, Louisiana 70802
                                              Telephone:     225-326-6300
                                              Facsimile:     225-326-6495
                                              E-mail:        GlazerP@ag.louisiana.gov
                                              Attorney for the DPSC Defendants




                                                 21
